158 S.E.2d 350 (1968)
272 N.C. 519
STATE
v.
Gary Tyson HOWARD.
No. 832.
Supreme Court of North Carolina.
January 12, 1968.
T. W. Bruton, Atty. Gen., Harrison Lewis, Deputy Atty. Gen., William F. Briley, Trial Atty., Raleigh, for the State.
Harry P. Horton, Pittsboro, for defendant appellant.
*351 PER CURIAM:
The State's evidence showing the defendant's intoxication and the inference of terrific speed arising from the physical facts make out a case of culpable negligence. State v. Cope, 204 N.C. 28, 167 S. E. 456. The motions for directed verdict were properly overruled.
The Court's finding, inserted in the record, that the evidence of the physician was necessary to a proper administration of justice, takes the physician's evidence out of the privileged communication rule provided in G.S. § 8-53. The time the finding is inserted in the record, under the facts here disclosed, is not deemed material.
No error.